          Case 4:20-cv-00786-KGB Document 5 Filed 06/26/20 Page 1 of 1



                        THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

JEREMY SAUL, M.D.                                                                   PLAINTIFF

v.                               Case No. 4:20-cv-00786-KGB

LINCOLN NATIONAL LIFE
INSURANCE COMPANY, et al.                                                       DEFENDANTS

                                            ORDER

       Before the Court is a motion for voluntary dismissal of separate defendants RCCH

Healthcare Partners (“RCCH”) and Russellville Holdings, LLC d/b/a/ St. Mary’s Regional

Medical Center (“St. Mary’s”) filed by plaintiff Jeremy Saul, M.D. (Dkt. No. 3). Dr. Saul moves

to dismiss voluntarily all claims against separate defendants RCCH and St. Mary’s without

prejudice, pursuant to Rule 41 of the Arkansas Rules of Civil Procedure (Id., ¶ 1). For good cause

shown, the Court grants Dr. Saul’s motion for voluntary dismissal (Dkt. No. 3). Separate

defendants RCCH and St. Mary’s are dismissed without prejudice as defendants in this action.

       So ordered this the 26th day of June 2020.



                                                    ____________________________________
                                                    Kristine G. Baker
                                                    United States District Judge
